Order, Supreme Court, Bronx County (Yvonne Gonzales, J.), entered on or about February 16, 2000, which denied defendants’ motion for partial summary judgment dismissing plaintiffs’ wrongful death cause of action, unanimously affirmed, without costs. Appeal from order, same court (Jerry Crispino, J.), entered on or about December 23, 1999, unanimously dismissed, without costs, as superseded by the appeal from the subsequent order.
While defendants contend that Aime Chee-Lan was not the common-law wife of the decedent and accordingly is without standing as a distributee to seek damages for the decedent’s al*304leged wrongful death, summary judgment dismissing plaintiffs’ wrongful death cause of action upon this ground was properly denied. While a common-law marriage may not arise in New York, New York does accord recognition to common-law marriages validly contracted in sister States (see, Cross v Cross, 102 AD2d 638). Chee-Lan’s affidavit, to the effect that she and the decedent held themselves out as, and expressed an intent to be, husband and wife in a jurisdiction that recognizes common-law marriage, sufficiently raised triable issues as to whether she had in fact entered into a common-law marriage with the decedent cognizable in New York. Concur — Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Wallach, JJ.